UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PAUL RUDOLPH FOUNDATION, INC.,

                                Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 20 Civ. 8180 (CM) (SLC)

                                                                      SCHEDULING ORDER
PAUL RUDOLPH HERITAGE FOUNDATION and
ERNST WAGNER,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         A Discovery Conference is scheduled for Tuesday, June 29, 2021 at 10:00 am on the

Court’s conference line to discuss the issues raised in Plaintiff’s June 17, 2021 letter (ECF No. 48)

and Defendants’ June 19, 2021 letter in response (ECF No. 49). The parties are directed to call:

(866) 390-1828; access code: 380-9799, at the scheduled time.

         The Clerk of Court is respectfully directed to close ECF No. 48.


Dated:          New York, New York
                June 21, 2021

                                                       SO ORDERED.



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
